Citation Nr: 0508998	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for right wrist limitation 
of motion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2001 rating action that denied a rating in 
excess of 10 percent for service-connected right wrist 
limitation of motion.  A Notice of Disagreement was received 
in September 2002.  A Statement of the Case (SOC) was issued 
in August 2003, and a Substantive Appeal was received 
subsequently that month.  A Supplemental SOC (SSOC) was 
issued in December 2003.  

In June 2004, the veteran testified during a hearing before a 
Decision Review Officer at the RO; a transcript of the 
hearing is of record.  A SSOC was issued in July 2004, 
reflecting the RO's continued denial of a rating in excess of 
10 percent.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's right wrist disability is manifested by 
complaints of pain and swelling that are relieved with 
medication; objectively, there is some tenderness and 
significant limitation of motion, but intact sensation and 
muscle strength, and no weakness shown on recent VA 
examination.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
wrist limitation of motion are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code 5215 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
and its implementing regulations include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a higher rating on appeal has been 
accomplished.

Through the July 2001 RO letter, the October 2001 rating 
action, the October 2002 RO letters, the August 2003 SOC, the 
September 2003 RO letter, the December 2003 SSOC, the April 
2004 RO letter, the July 2004 SSOC, and the March 2005 RO 
letter, the veteran and his representative were notified of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  After each, they were given an 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the Board notes that the July 2001 RO letter, 
as well as the SOC and SSOCs, informed the veteran and his 
representative of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claim; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter 2001 RO letter 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
2001 RO letter specifically notified the veteran to submit 
medical and other evidence that he had describing his 
physical disability symptoms.  Accordingly, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a clamant of: (1) the 
evidence that is needed to substantiate a claim(s); (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim(s).  As indicated above, all four 
content of notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, a document meeting the VCAA's notice 
requirements was provided to the veteran in July 2001, prior 
to the October 2001 rating action on appeal.    

Moreover, as indicated above, the rating action, RO letters, 
the SOC, and the SSOCs issued between 2001 and 2005 have 
repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of RO development, 
sufficient documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claims in July 2004 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim, to include obtaining a 
VA examination. Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  In a 
July 2001 statement, the veteran stated that he had no 
additional medical or other evidence to present.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim under consideration is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim for a higher 
rating on appeal, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, by rating action of May 1972, the RO granted 
service connection and assigned a noncompensable rating 
(under Diagnostic Code (DC) 5215) for right wrist limitation 
of motion, from January 18, 1972.  By rating action of March 
1974, the RO increased the rating for the right wrist 
disability to 10 percent, from January 29, 1974.

Under DC 5215, limitation of dorsiflexion of a wrist to less 
than 15 degrees, or with palmar flexion limited in line with 
the forearm warrants a 10 percent rating.           As 10 
percent is the maximum rating available under DC 5215, the 
Board has considered other potentially applicable rating 
criteria for evaluating the disability under consideration.  

Under DC 5214, a 30 percent rating is warranted for favorable 
ankylosis of a major wrist.  Ankylosis is considered to be 
favorable when the joint is fixed in 20 to       30 degrees 
of dorsiflexion.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that a rating in excess of 10 
percent for right wrist limitation of motion is not 
warranted.  

On September 2001 VA orthopedic examination (the only medical 
evidence pertinent to the claim for increase), the veteran 
was noted to be right-hand dominant.  He then complained of 
worsening pain and range of motion in his right wrist, as 
well as weakness, occasional stiffness and swelling, and rare 
instability and locking.  There were no complaints of 
fatigability, lack of endurance, heat changes, dislocation, 
or recurrent subluxation.  He described flare-ups in the 
sense that his wrist pain was worse with activity such as 
pulling, but did not describe additional loss of motion 
during these flare-ups.  He took medication that helped his 
discomfort, and used no wrist brace.  Range of motion testing 
showed right wrist dorsiflexion to 50 degrees and plantar 
flexion to 40 degrees, both with pain at the end range.  
Radial and ulnar deviation were each normal at 20 degrees, 
with discomfort at the end ranges.  There was diffuse 
tenderness to palpation of the wrist, and with manipulation 
of the wrist on range of motion testing.  Testing of muscle 
strength showed wrist extensors and flexors at full strength, 
although the veteran reported pain; hand intrinsic power was 
normal.  Sensation was intact in the right upper extremity 
and hand, and upper extremity reflexes were symmetric.  Wrist 
X-rays were unremarkable, with no degenerative changes.  The 
diagnosis was history of right wrist ganglion, status post 
excision in 1970, with significant limitation of wrist range 
of motion with pain, but no weakness.         

The Board notes that the veteran is in receipt of the maximum 
available rating of  10 percent for limitation of wrist 
motion under DC 5215.  Moreover, given the range of right 
wrist motion demonstrated on the above-mentioned VA 
examination, the Board finds that a rating under DC 5214 is 
not appropriate, inasmuch as no ankylosis has been 
objectively demonstrated. 
  
Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable.  There have been no medical findings of weakened 
wrist movement, excess fatigability, or incoordination 
associated with the wrist.  Although on the veteran has 
complained of wrist weakness and occasional stiffness, 
sensory testing and motor strength were clinically intact on 
the abovementioned VA examination, and the examiner 
specifically noted in the diagnosis that there was no wrist 
weakness.  Accordingly, there is no basis for the Board to 
find that, during flare-ups or with repeated activity, the 
veteran experiences any 38 C.F.R. § 4.40/4.45/DeLuca 
symptom-particularly, pain-that is so disabling as to 
warrant assignment of a higher rating under any applicable 
criteria.   

For all the foregoing reasons, the Board finds that the claim 
for a higher rating for right wrist limitation of motion must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

A rating in excess of 10 percent for right wrist limitation 
of motion is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


